Mr. Justice O’Connor delivered the opinion of the court. 2. Carriers, § 480* — when question for jury whether motorman had notice that prospective passengers expect car to be stopped before rounding curve. The fact that about forty people were standing on the side of a street just south of a curve of street car tracks and as a car approached they stepped into the roadway near the tracks, held sufficient notice to the motorman of the car that he was expected to stop the car at that point, to require submission of the case to the jury, in an action to recover damages for injuries sustained by reason of the car not stopping until after rounding the curve going north. 3. Carriers, § 486*- — when instruction that overhang of car striking prospective passenger need not be considered is properly refused. An instruction, in an action to recover damages for injuries sustained by plaintiff being struck by defendant's street car while he was standing near a curve in the track, as the car rounded the curve, due to the qyerhang of the car, that the jury were not concerned with the type, width, length, or overhang of the car, held misleading and properly refused, as the overhang of the car in iounding the curve was a vital element to be considered by the jury in determining whether the motorman exercised due care under all the circumstances. 4. Appeal and error, § 1540* — when instruction referring to declaration is not reversibly erroneous. Giving an instruction, in an action to recover damages for personal injuries that plaintiff would be entitled to recover if he proved his case as charged in the declaration, provided he was in the exercise of due care for his own safety, held not reversible error, although actionable negligence was not charged in each and every count.